Name: Council Regulation (EC) No 1039/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia and the exportation of certain agricultural products to Estonia
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  agricultural activity;  Europe;  trade
 Date Published: nan

 Avis juridique important|32003R1039Council Regulation (EC) No 1039/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia and the exportation of certain agricultural products to Estonia Official Journal L 151 , 19/06/2003 P. 0001 - 0020Council Regulation (EC) No 1039/2003of 2 June 2003adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia and the exportation of certain agricultural products to EstoniaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Articles 133(2) and (4) thereof,Having regard to the proposal from the Commission,Whereas:(1) Protocol No 2 to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, hereinafter referred to as the "Europe Agreement" and approved by Decision 98/180/EC, ECSC, Euratom of the Council and of the Commission(1), provides for tariff concessions for processed agricultural products originating in Estonia. Protocol No 2 was amended by the Adaptation Protocol(2) adjusting trade aspects of the Europe Agreement. It was improved by Decision No 6/2001 of the EC-Estonia Association Council(3).(2) A trade agreement has recently been concluded which amends the Adaptation Protocol. It aims to improve economic convergence in preparation for accession and should enter into force not later than 1 July 2003. On the Community side this agreement lays down concessions in the form of completed liberalisation of trade for certain processed agricultural products and duty-free quotas for others. For imports outside of these quotas the current provisions continue to apply.(3) The procedure for adopting a decision to amend the Adaptation Protocol will not be completed in time for it to enter into force on 1 July 2003. It is therefore necessary to provide for the application of the concessions made to Estonia on an autonomous basis from 1 July 2003.(4) On processed agricultural products covered by Protocol No 2, but not listed in the present Regulation, the trade provisions laid down by Protocol No 2 should apply.(5) For the importation of certain goods no duties should be applied; those goods should not be eligible for export refunds.(6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4) provides for a system for managing tariff quotas. The duty-free quotas opened by this Regulation should be managed by the Community authorities and the Member States in accordance with this system.(7) The measures necessary to implement this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1From 1 July 2003, on imports of processed agricultural products originating in Estonia listed in Annex I no duties shall be applied.Article 2The duty-free quotas referred to in Annex II shall be open from 1 July 2003 to 31 December 2003 and for 2004 under the conditions laid down therein.Article 3Processed agricultural products not listed in Annex I to the Treaty shall not be eligible for export refunds under Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(6).Article 4For processed agricultural products, which are not covered by Annex I and Annex II, the provisions set out in Protocol No 2 shall apply.Article 5The Commission may suspend the measures provided for in Articles 1 and 2 in case of non-application of the reciprocal preferences agreed by Estonia in accordance with the procedure set out in Article 7.Article 6The duty-free quotas referred to in Annex II shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 71. The Commission shall be assisted by the Committee referred to in Article 16 of Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(7), hereinafter referred to as "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure.Article 8This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 2 June 2003.For the CouncilThe PresidentK. Stefanis(1) OJ L 68, 9.3.1998, p. 1.(2) OJ L 29, 3.2.1999, p. 11.(3) OJ L 283, 27.10.2001, p. 49.(4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002, p. 11).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 740/2003 (OJ L 106, 29.4.2003, p. 12).(7) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEX IMUTUAL LIBERALISATION>TABLE>ANNEX IIDUTY-FREE QUOTAS FOR PRODUCTS ORIGINATING IN ESTONIA>TABLE>